UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6005


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVE ANDRAE    TAYLOR,   a/k/a   Indian,     a/k/a   Nicholas,   a/k/a
Spike,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00145-REP-2)


Submitted:    April 17, 2014                   Decided:    April 30, 2014


Before WILKINSON and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.     Peter Sinclair Duffey,
Gurney Wingate Grant, II, Katherine Lee Martin, Robert E. Trono,
Assistant United States Attorneys, Michael Arlen Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dave Andrae Taylor appeals the district court’s order

finding   that   it    lacked    jurisdiction         over   Taylor’s   motion   to

reconsider    the     denial    of   his       18   U.S.C.   § 3582(c)(2)   (2012)

motion.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Taylor, No. 3:99-cr-00145-REP-

2 (E.D. Va. Dec. 18, 2013).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                           2